 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY JOHN CURLEE,                                  Case No. 1:20-cv-00145-SAB

12                   Plaintiff,                          INFORMATIONAL ORDER FOR PRO SE
                                                         LITIGANTS
13           v.

14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          Larry John Curlee (“plaintiff”) is proceeding pro se in an action seeking judicial review

18 of an administrative decision of the Commissioner of Social Security that denied, in whole or in

19 part, plaintiff’s claim for benefits under the Social Security Act.
20          This order provides the following helpful information, and basically serves as a step-

21 by-step guide, for pro se litigants. It is strongly suggested that plaintiff read and re-read

22 this order and keep it readily available for future reference.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

                                                     1
 1          I.      Service of the Complaint

 2          As is outlined in the Scheduling Order issued in this case, except when other provisions

 3 are made pursuant to an application to proceed in forma pauperis, plaintiff shall serve a copy of

 4 the (1) summons, (2) complaint, (3) notice of availability of a Magistrate Judge and the form of

 5 consent/ decline to jurisdiction of United States Magistrate Judge (See Local Rule 305(a)), and

 6 (4) the Scheduling Order, within twenty (20) days of plaintiff filing the complaint.

 7          If plaintiff is proceeding in forma pauperis, the United States Marshal usually serves the

 8 complaint.     To have the United States Marshal serve the complaint you must follow the

 9 directions on the Instructions for Service of Social Security Appeals and return the required

10 documents to the Court. You may choose to serve the complaint yourself as directed below.

11 However, if plaintiff is not proceeding in forma pauperis, then plaintiff or legal counsel is

12 responsible for service and then filing a proof of service without delay. See Local Rule 210.

13          Lawsuits for review of administrative decisions made by the Commissioner of Social

14 Security are prosecuted against the Commissioner of Social Security. Fed.R.Civ.P. 4(i)(2) and

15 (3) provides, in substance, that to serve the Commissioner in his official capacity, the party must

16 serve (1) the United States, and (2) the Commissioner.

17          To serve the United States, a party must:

18          (1)     deliver a copy of the summons and complaint to the United States Attorney for

19 the district where the action is brought, or to an Assistant United States Attorney or clerical
20 employee whom the United States Attorney designates in a writing filed with the Court; or, send

21 a copy of the summons and complaint, by certified mail only, to the Civil Process Clerk at the

22 United States Attorney’s Office; and,

23          (2)     send a copy of the summons and complaint, by certified mail only, to the

24 Attorney General of the United States in Washington, D.C.; and,

25          (3)     send a copy of the summons and complaint, by certified mail only, to the

26 Commissioner (the officer of the United States whose order is challenged by the lawsuit) in San
27 Francisco, CA. Fed. R. Civ. P. 4(i)(1)-(3).

28          Initial service of process is thus sufficient if plaintiff serves, by certified mail only, copies

                                                       2
 1 of the summons and complaint on:

 2                  Office of the United States Attorney
                    Civil Process Clerk
 3                  2500 Tulare Street, Suite 4401
                    Fresno, CA 93721
 4

 5                  Office of the Attorney General of the United States
                    950 Pennsylvania Avenue, NW
 6                  Washington, D.C. 20530-0001
 7
                    Office of the General Counsel
 8                  Social Security Administration
                    333 Market Street, Suite 1500
 9                  San Francisco, CA 94105
10

11 after which a proof of service must be filed with the Court without delay pursuant to Local Rule

12 210. If plaintiff is proceeding in forma pauperis, the United States Marshal generally completes

13 the proof of service and files it with the Court; however, if plaintiff is not proceeding in forma

14 pauperis, it is plaintiff’s duty to promptly file a proof of service with the Court.

15          II.     Attempt at Informal Resolution of the Case

16          Pursuant to the Scheduling Order, within one hundred twenty (120) days after service

17 of the complaint, defendant is required to serve a copy of the administrative record on plaintiff

18 and also file the administrative record with the Court, which serves as the answer to the

19 complaint in this proceeding.
20          Once the administrative record has been filed, the parties must try to resolve the case

21 informally. In this process, the parties must exchange informal briefs in the form of letters about

22 the case to see if they can agree that the case should be sent back, or “remanded,” to the Social

23 Security Administration for a further hearing by an administrative law judge.

24          In the letter brief, plaintiff must briefly set forth (1) the issues in the case, (2) the reasons

25 why plaintiff thinks that plaintiff is entitled to Social Security benefits, and (3) why the decision

26 to deny benefits should be remanded.
27          The letter brief must be marked “Confidential Letter Brief”, should not be filed with the

28 Court, and must be served on defendant within thirty (30) days from the date defendant

                                                       3
 1 served plaintiff with the administrative record, by mailing copies to all the attorneys listed

 2 on the court docket as representing defendant, Commissioner of Social Security, at the

 3 addresses noted on the court docket.

 4          The name of the attorney or attorneys representing defendant are added to the court

 5 docket at the time the Court receives defendant’s response to the complaint which, again, usually

 6 consists of the administrative record. Sometimes the court docket lists not only an attorney at the

 7 Office of the General Counsel of the Social Security Administration in San Francisco, CA, but

 8 also an attorney at the United States Attorney’s Office in Fresno, CA. In these particular cases, it

 9 will then be necessary for plaintiff to mail copies of the confidential letter brief to more than one

10 attorney for defendant.

11          Defendant’s confidential letter brief must be served on plaintiff no later than thirty-five

12 (35) days after defendant is served with plaintiff’s confidential letter brief.

13          If the parties agree to a remand, then the case will go back to the Social Security

14 Administration before any formal briefs are filed with the Court, and without the Court ever

15 considering the merits of the case. The parties’ agreement to remand the case must be set forth

16 in writing in a document titled “Stipulation and Order,” which must be signed and filed with the

17 Court no later than fifteen (15) days after defendant served its confidential letter brief on

18 plaintiff. See Local Rule 143(a)(1) & (b).

19          The informal letter briefs exchanged by the parties are confidential in the sense that they

20 are not filed with the Court. If the parties are unable to agree to a remand, the letters are not part

21 of the case file and, thus, are not before the Court if and when the Court finally considers the

22 case on the merits.

23          III.    Briefs

24          If, after exchanging confidential letter briefs, the parties are unable to agree to a remand

25 of the case, then the parties must file formal briefs with the Court as directed in the Scheduling

26 Order. It is only after the formal briefs are filed with the Court that the Court will consider the
27 merits of the case and make a decision.

28 / / /

                                                      4
 1          A.     Plaintiff’s Opening Brief

 2          Plaintiff’s opening brief must be filed and served no later than thirty (30) days from the

 3 date defendant’s informal letter brief was served on plaintiff. Plaintiff must serve a copy of the

 4 opening brief on all the attorneys listed for defendant on the court docket of the case at the

 5 addresses noted on the court docket.

 6          Plaintiff must also file the original opening brief with the Court, by either personal

 7 delivery or via U.S. mail to:

 8                         Office of the Clerk
                           United States District Court
 9                         Eastern District of California
                           2500 Tulare Street, Suite 1501
10                         Fresno, CA 93721
11          Plaintiff’s opening brief must contain the following:

12          (1)    a plain description of plaintiff’s alleged physical or emotional impairments, when

13 plaintiff contends they became disabling, and how they disabled plaintiff from work;

14          (2)    a summary of the administrative proceedings before the Social Security

15 Administration;

16          (3)    a summary of the relevant testimony at the administrative hearing;

17          (4)    a summary of all relevant medical evidence, including an explanation of the

18 significance of clinical and laboratory findings, and the purpose and effect of prescribed

19 medication and therapy;
20          (5)    a recitation of the Social Security Administration’s findings and conclusions

21 relevant to plaintiff’s claims;

22          (6)    a short, separate statement of each of plaintiff’s legal claims stated in terms of the

23 insufficiency of the evidence to support a particular finding of fact or reliance on an erroneous

24 legal standard; and,

25          (7)    argument separately addressing each claimed error.

26          All references to the administrative record and all assertions of fact must be accompanied

27 by citations to the administrative record. Argument in support of each claim of error must be

28 supported by citation to legal authority and explanation of the application of such authority to the

                                                     5
 1 facts of the particular case. Briefs that do not substantially comply with these requirements will

 2 be stricken. A document that is stricken becomes null and void and is not considered by the

 3 Court for any purpose.

 4          Plaintiff is further advised that failure to timely file an opening brief will result in

 5 dismissal of the action.

 6          B.      Defendant’s Brief

 7          Pursuant to the Scheduling Order, defendant’s responsive brief is due filed and served on

 8 plaintiff within thirty (30) days from the date of service of plaintiff’s opening brief on

 9 defendant.

10          C.      Plaintiff’s Reply Brief

11          Plaintiff may file a reply brief, but is not required to do so, within fifteen (15) days from

12 the date defendant served its responsive brief on plaintiff. Plaintiff must serve a copy of the

13 reply brief on defendant by serving the United States Attorney for the Eastern District of

14 California at the address in Fresno, CA, noted above. Plaintiff must also file the original reply

15 brief with the Court at the Court’s address in Fresno, CA, noted above.

16          Plaintiff’s reply brief should respond to the arguments made in defendant’s responsive

17 brief.

18          IV.     Motion to Dismiss

19          In some cases, instead of serving and filing an administrative record, defendant may file a

20 motion to dismiss the case pursuant to Rule 12 of the Federal Rules of Civil Procedure, within

21 one hundred twenty (120) days from the date defendant is served with plaintiff’s complaint.

22          Plaintiff may oppose a motion to dismiss by filing and serving opposition to the motion

23 within fourteen (14) days from the date the motion to dismiss was served on plaintiff, and

24 should be titled “Opposition to Defendant’s Motion to Dismiss.” See Local Rule 230(c).

25          The Court will consider a motion to dismiss only after receiving opposition from

26 plaintiff, or after the time for filing opposition has passed. In ruling on a motion to dismiss the
27 case, the Court may either (1) deny the motion and proceed with the case, ordering the parties to

28 proceed to file the administrative record, attempt informal resolution, and file briefs; or, (2) grant

                                                      6
 1 the motion to dismiss, and dismiss all or part of the case.

 2            V.     The Court’s Decision on the Merits

 3            The Court will consider the merits of the case only after all briefs have been filed, and

 4 may enter a judgment affirming, modifying, or reversing the determination of the Social Security

 5 Administration.        The Court may or may not remand the case to the Social Security

 6 Administration for a further hearing.

 7            VI.    Summary of Deadline Calculations

 8
     See Section            Service                     due 20 days after filing complaint
 9   I. above
     See Section II.        Administrative Record       due 120 days after service
10   above
     See Section III. A.    Plaintiff’s Opening         due 95 days after administrative record lodged
11   above                  Brief                       with court
     See Section III. B.    Defendant’s Brief           due 30 days after plaintiff’s opening brief filed
12   above
     See Section III. C.    Plaintiff’s Reply Brief - due 15 days after defendant’s brief filed
13   above                  optional
14            VII.   Rules for Litigating the Action
15            Plaintiff is informed of the following:
16            A.     In litigating this action, the parties must comply with the Federal Rules of Civil
17 Procedure (Fed. R. Civ. P.), and the Local Rules of the United States District Court, Eastern

18 District of California (“Local Rules”). A copy of the Local Rules may be obtained in the Clerk’s

19 Office at no charge.
20            Local Rule 206 is a special rule for social security actions. Specifically (a)(2) and (3)
21 generally states that complaints shall contain the last four digits of plaintiff’s social security

22 number only, i.e., XXX-XX-1234, and that plaintiff shall privately disclose to defendant, within

23 five (5) days after a request is made to plaintiff, the full social security number of plaintiff.

24            Therefore, plaintiff shall refrain from disclosing the entire social security number on any
25 filings.

26 / / /
27 / / /

28

                                                        7
 1          FAILURE TO COMPLY WITH THE LOCAL RULES, FEDERAL RULES, OR A

 2 COURT ORDER, INCLUDING THIS ORDER, WILL BE GROUNDS FOR DISMISSAL

 3 OR OTHER APPROPRIATE SANCTIONS. See Local Rule 110; Fed. R. Civ. P. 41(b).

 4          B.      Documents intended to be filed with the Court must be mailed or delivered to the

 5 Clerk of the Court in Fresno, CA, at the address noted above. See Local Rule 134(a). All

 6 documents inappropriately mailed directly to a judge’s chambers will be stricken from the

 7 record. A document requesting a court order must be styled as a motion, not a letter. See Fed.

 8 R. Civ. P. 7.

 9          C.      Each document submitted for filing must include the original signature of the

10 filing party or parties. Local Rule 131; Fed. R. Civ. P. 11(a). All documents submitted without

11 the required signature(s) will be stricken. Each separate document must be separately stapled.

12 See Local Rule 130. If a document is stapled behind another document, it will not be filed and

13 will not enter the court docket.

14          D.      If the filing party wishes the Court to return a file-stamped copy, an additional

15 copy must be provided for that purpose (i.e., an original and one copy to be returned to the filing

16 party), together with a self-addressed, stamped envelope. The Court cannot provide copy or

17 mailing service for a party, even for an indigent plaintiff proceeding in forma pauperis. Copies

18 of documents from the Court’s file may be obtained in the Clerk’s Office at the cost of fifty

19 ($.50) cents per page.
20          E.      After any defendant has appeared in an action by filing a pleading responsive to

21 the complaint (i.e., an answer or a motion to dismiss), all documents filed with the Court must

22 include a proof of service stating that a copy of the document was served on the opposing party.

23 See 28 U.S.C. § 1746; Fed. R. Civ. P. 5; Local Rule 135. A document submitted without the

24 required proof of service will be stricken. Where a party is represented by counsel, service on

25 the party’s attorney of record constitutes effective service.

26          F.      A pro se party has an affirmative duty to keep the Court and opposing parties

27 apprised of a current address. If plaintiff moves and fails to file a notice of change of address,

28 service of court orders at plaintiff’s prior address shall constitute effective notice. See Local

                                                     8
 1 Rule 182(f). If mail directed to plaintiff is returned by the United States Postal Service as

 2 undeliverable, the Court will not attempt to re-mail it. If plaintiff’s address is not updated, in

 3 writing, within sixty (60) days of mail being returned, the action will be dismissed for failure to

 4 prosecute. See Local Rule 183(b).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     January 31, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    9
